Exhibit 10.6

 

Schedule 1 to the Deed of Amendment

 

INTERCREDITOR AGREEMENT

 

between

 

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. and

CME MEDIA ENTERPRISES B.V.

as Obligors;

 

 

CITIBANK, N.A., LONDON BRANCH

as 2010 Notes Trustee;

BNP PARIBAS TRUST CORPORATION UK LIMITED

as 2010 Security Trustee;

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as 2011 Trustee;

 

 

TIME WARNER INC.

as 2014 Term Loan Agent;

 

 

TIME WARNER INC.

as 2014 RCF Agent;

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as 2014 Trustee

 

Dated 21 July 2006,

(as amended and restated by a Deed of Amendment dated 16 May 2007,

by a Deed of Amendment dated 22 August 2007,

by a Deed of Amendment dated 10 March 2008,

by a Deed of Amendment dated 17 September 2009,

by a Deed of Amendment dated 29 September 2009,

by a Deed of Amendment dated 21 October 2010,

by a Deed of Amendment dated 18 February 2011,

by a Deed of Amendment dated 8 October 2012,

and by a Deed of Amendment dated 2 May 2014.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS

2

Section 1.01.

Definitions

2

Section 1.02.

Interpretation

7

Section 1.03.

Effect as a Deed

7

 

 

 

ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT

7

Section 2.01.

Consent and Acknowledgement

7

 

 

 

ARTICLE 3 - SHARING AND ENFORCEMENT

8

Section 3.01.

Application of Distribution Moneys

8

Section 3.02.

Notional Conversion of Amounts

9

Section 3.03.

Trust

9

Section 3.04.

Enforcement of Security

9

 

 

 

ARTICLE 4 - MISCELLANEOUS

12

Section 4.01.

Term of Agreement

12

Section 4.02.

Entire Agreement; Amendment and Waiver

12

Section 4.03.

Notices

12

Section 4.04.

Governing Law and Arbitration

13

Section 4.05.

Successors and Assigns; Third Party Rights

13

Section 4.06.

Counterparts

13

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

AGREEMENT entered into as a Deed and dated 21 July 2006 (and amended and
restated on 16 May, 2007, on 22 August 2007, 10 March 2008, 17 September 2009,
29 September 2009, 21 October 2010, 18 February 2011, 8 October 2012, and as
further amended and restated on 2 May 2014) between CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD. (the “Company”), CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. (“CME
N.V.”), CME MEDIA ENTERPRISES B.V. (“CME B.V.”) (the Company, CME N.V. and CME
B.V. together, the “Obligors”), CITIBANK, N.A., LONDON BRANCH (in its capacity
as Trustee under the 2010 Indenture), BNP PARIBAS TRUST CORPORATION UK LIMITED
(in its capacity as Security Agent under the 2010 Indenture) (the “2010 Security
Trustee”) (together with the 2010 Notes Trustee, the “2010 Trustee”), DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation (in its capacity as
Trustee and Security Agent under the 2011 Indenture) (the “2011 Trustee”), TIME
WARNER INC. (in its capacity as Security Agent under the 2014 Term Loan) (the
“2014 Term Loan Agent”), TIME WARNER INC. (in its capacity as Security Agent
under the 2014 RCF) (the “2014 RCF Agent”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation (in its capacity as Trustee and
Security Agent under the 2014 Indenture).

 

PREAMBLE

 

WHEREAS, pursuant to an Indenture dated as of 21 October 2010 (the “2010
Indenture”) between, amongst others, CET 21 spol. s r.o. (“CET 21”), the 2010
Notes Trustee, Citibank, N.A., London Branch as Transfer Agent and Paying Agent
and Citigroup Global Markets Deutschland AG as Registrar, CET 21 has created and
issued the 2010 Notes, subject to the terms and conditions set forth in the 2010
Indenture;

 

WHEREAS, pursuant to an Indenture dated as of 18 February 2011 (the “2011
Indenture”) between, amongst others, the Company, CME N.V., CME B.V. and
Deutsche Bank Trust Company Americas as Trustee, Security Agent, Paying Agent,
Conversion Agent, Transfer Agent and Registrar, the Company has created and
issued the 2011 Notes, subject to the terms and conditions set forth in the 2011
Indenture;

 

WHEREAS, pursuant to Term Loan Facility Credit Agreement, dated as of
February 28, 2014 (the “2014 Term Loan”) among the Company, the Lenders party
thereto, and the 2014 Term Loan Agent, as Administrative Agent, the Lenders
thereunder have agreed to make available to the Company a term loan in aggregate
amount of $30 million;

 

WHEREAS, pursuant to Revolving Loan Facility Credit Agreement, dated as of 2
May 2014 (the “2014 RCF”) among the Company, the Lenders party thereto, and the
2014 RCF Agent, as Administrative Agent, the Lenders thereunder have agreed to
make available to the Company a revolving credit facility in aggregate amount of
$115 million;

 

WHEREAS, pursuant to an Indenture dated as of 2 May 2014 (the “2014 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V. and Deutsche Bank Trust
Company Americas as Trustee, Paying Agent, Transfer Agent, Registrar and the
Security Agent, the Company has created and issued the 2014 Notes, subject to
the terms and conditions set forth in the 2014 Indenture;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Obligors (1) have provided the 2010 Security to the 2010 Security
Trustee for the prompt payment when due of all amounts payable in respect of the
2010 Notes Debt; (2) have provided the 2011 Security to the 2011 Trustee for the
prompt payment when due of all amounts payable in respect of the 2011 Notes
Debt; (3) have provided the 2014 Term Loan Security to the 2014 Term Loan Agent
for the prompt payment when due of all amounts payable in respect of the 2014
Term Loan Debt; (4) have provided the 2014 RCF Security to the 2014 RCF Agent
for the prompt payment when due of all amounts payable in respect of the 2014
RCF Debt and (5) have provided the 2014 Notes Security to the 2014 Trustee for
the prompt payment when due of all amounts payable in respect of the 2014 Notes
Debt; and

 

WHEREAS, the Parties wish to formalise the manner in which the 2010 Security
Trustee, the 2011 Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent and the
2014 Trustee will share in and enforce the Security on a pari passu basis.

 

NOW, THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.01.                         Definitions

 

Wherever used in this Agreement (including the Preamble), unless stated
otherwise or the context otherwise requires, the terms defined in the Preamble
have the respective meanings given to them therein and the following terms have
the following meanings:

 

“2010 Notes Creditor”

 

means each holder of the 2010 Notes and/or the 2010 Note Trustee (on its own
behalf and as applicable on behalf of the holders of the 2010 Notes).

 

 

 

“2010 Notes Debt”

 

means all Liabilities of CET 21 to any 2010 Notes Creditor under or in
connection with the 2010 Notes Finance Documents.

 

 

 

“2010 Notes Discharge Date”

 

 

means the date on which the 2010 Security Trustee (acting on the instructions of
the 2010 Notes Trustee) is satisfied that all of the 2010 Notes Debt has been
irrevocably and unconditionally paid and discharged and all rights of CET 21 to
create and issue further 2010 Notes under the 2010 Indenture have been
cancelled.

 

 

 

“2010 Notes Finance Documents”

 

 

means the 2010 Indenture and the 2010 Security Documents.

 

 

 

“2010 Notes Trustee”

 

means Citibank, N.A., London Branch as Trustee under the 2010 Indenture.

 

 

 

“2010 Security”

 

means the security created pursuant to the 2010 Security Documents.

 

 

 

 

2

--------------------------------------------------------------------------------


 

“2010 Security Documents”

 

 

means the (a) the pledge of shares in CME N.V. granted on 21 October 2010 by the
Company in favour of the 2010 Security Trustee; and (b) the pledge of shares in
CME B.V. granted on 21 October 2010 by CME N.V. in favour of the 2010 Security
Trustee.

 

 

 

“2010 Security Trustee”

 

means BNP Paribas Trust Corporation UK Limited as Security Trustee in respect of
the 2010 Indenture.

 

 

 

“2011 Notes”

 

means the outstanding debt securities issued under the 2011 Indenture.

 

 

 

“2011 Notes Creditor”

 

means each holder of the 2011 Notes and/or the 2011 Trustee (acting as trustee
and security agent for its own behalf and as applicable on behalf of the holders
of the 2011 Notes).

 

 

 

“2011 Notes Debt”

 

means all Liabilities of any Obligor to any 2011 Notes Creditor under or in
connection with the 2011 Notes Finance Documents.

 

 

 

“2011 Notes Discharge Date”

 

 

means the date on which the 2011 Trustee, as trustee, is satisfied that all of
the 2011 Notes Debt has been irrevocably and unconditionally paid and discharged
and all rights of the Company to create and issue further 2011 Notes under the
2011 Indenture have been cancelled.

 

 

 

“2011 Notes Finance Documents”

 

 

means the 2011 Indenture and the 2011 Notes Security Documents.

 

 

 

“2011 Notes Security”

 

means the “Collateral” as such term is defined in Section 12.01 of the 2011
Indenture.

 

 

 

“2011 Notes Security Documents”

 

 

means the “Share Pledges” as such term is defined in Section 12.01 of the 2011
Indenture, and includes (a) the pledge of shares in CME N.V. granted on 18
February 2011 by the Company in favour of the 2011 Trustee; and (b) the pledge
of shares in CME B.V. granted on 18 February 2011 by CME N.V. in favour of the
2011 Trustee.

 

 

 

“2011 Trustee”

 

means Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee under the 2011 Indenture and where relevant as Security Agent under the
2011 Indenture.

 

 

 

“2014 RCF Creditor”

 

means each Lender, as defined in the 2014 RCF.

 

3

--------------------------------------------------------------------------------


 

“2014 RCF Debt”

 

means all Liability of any Obligor to any 2014 RCF Creditor under or in
connection with the 2014 RCF Finance Documents.

 

 

 

“2014 RCF Discharge Date”

 

 

means the date on which the 2014 RCF Agent (acting on the instructions of the
administrative agent or majority lenders under the 2014 RCF) is satisfied that
all of the 2014 RCF Debt has been irrevocably and unconditionally paid and
discharged and all rights of the Company to borrow further amounts under the
2014 RCF have been cancelled.

 

 

 

“2014 RCF Finance Documents”

 

 

means the 2014 RCF and the 2014 RCF Security Documents.

 

 

 

“2014 RCF Security”

 

means the security created pursuant to the 2014 RCF Security Documents.

 

 

 

“2014 RCF Security Documents”

 

 

means (a) the pledge of shares in CME N.V. granted on or about the date hereof
by the Company in favour of the 2014 RCF Agent; and (b) the pledge of shares in
CME B.V. granted on or about the date hereof by CME N.V. in favour of the 2014
RCF Agent.

 

 

 

“2014 Term Loan Creditor”

 

 

means each Lender, as defined in the 2014 Term Loan.

 

 

 

“2014 Term Loan Debt”

 

means all Liability of any Obligor to the 2014 Term Loan Creditor under or in
connection with the 2014 Term Loan Finance Documents.

 

 

 

“2014 Term Loan Discharge Date”

 

 

means the date on which the 2014 Term Loan Agent (acting on the instructions of
the administrative agent or majority lenders under the 2014 Term Loan) is
satisfied that all of the 2014 Term Loan Debt has been irrevocably and
unconditionally paid and discharged and all rights of the Company to borrow
further amounts under the 2014 Term Loan have been cancelled.

 

 

 

“2014 Term Loan Finance Documents”

 

 

means the 2014 Term Loan and the 2014 Term Loan Security Documents.

 

 

 

“2014 Term Loan Security”

 

 

means the security created pursuant to the 2014 Term Loan Security Documents.

 

4

--------------------------------------------------------------------------------


 

“2014 Term Loan Security Documents”

 

 

means (a) the pledge of shares in CME N.V. granted on or about the date hereof
by the Company in favour of the 2014 Term Loan Agent; and (b) the pledge of
shares in CME B.V. granted on or about the date hereof by CME N.V. in favour of
the 2014 Term Loan Agent.

 

 

 

“2014 Notes”

 

means the outstanding debt securities issued under the 2014 Indenture.

 

 

 

“2014 Notes Creditor”

 

means each holder of the 2014 Notes and/or the 2014 Trustee (acting as trustee
and security agent on its own behalf and as applicable on behalf of the holders
of the 2014 Notes).

 

 

 

“2014 Notes Debt”

 

means all Liabilities of any Obligor to any 2014 Notes Creditor under or in
connection with the 2014 Notes Finance Documents.

 

 

 

“2014 Notes Discharge Date”

 

 

means the date on which the 2014 Trustee, as trustee, is satisfied that all of
the 2014 Notes Debt has been irrevocably and unconditionally paid and discharged
and all rights of the Company to create and issue further 2014 Notes under the
2014 Indenture have been cancelled.

 

 

 

“2014 Notes Finance Documents”

 

 

means the 2014 Indenture and the 2014 Notes Security Documents.

 

 

 

“2014 Notes Security”

 

means the “Collateral” as such term is defined in Section 1.1 of the 2014
Indenture.

 

 

 

“2014 Notes Security Documents”

 

 

means the “Security Documents” as such term is defined in Section 1.1 of the
2014 Indenture, and includes (a) the pledge of shares in CME N.V. granted on or
about the date hereof by the Company in favour of the 2014 Trustee; and (b) the
pledge of shares in CME B.V. granted on or about the date hereof by CME N.V. in
favour of the 2014 Trustee.

 

 

 

“2014 Trustee”

 

means Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee under the 2014 Indenture and where relevant as Security Agent under the
2014 Indenture.

 

 

 

“Amount Outstanding”

 

means the aggregate of the Liabilities at any time and from time to time owing
and unpaid by any of the Obligors in respect of the 2010 Notes Debt, the 2011
Notes Debt, the 2014 Term Loan Debt, the 2014 RCF Debt and the 2014 Notes Debt.

 

 

 

“CZK”

 

means the lawful currency of the Czech Republic.

 

5

--------------------------------------------------------------------------------


 

“Distribution Moneys”

 

means any moneys received by any of the Secured Parties or any person acting on
behalf, or on the instructions, of any of them from the enforcement of the
Security or any part thereof.

 

 

 

“Enforcement Notice”

 

shall have the meaning ascribed to it in Section 3.04(g).

 

 

 

“Euro” or “€”

 

means the lawful currency of the member states of the European Union that adopt
the single currency in accordance with the Treaty Establishing the European
Community, as amended by the Treaty on European Union and the Treaty of
Amsterdam.

 

 

 

“Finance Document”

 

means each of the 2010 Notes Finance Documents, the 2011 Notes Finance
Documents, the 2014 Term Loan Finance Documents, the 2014 RCF Finance Documents,
the 2014 Notes Finance Document and this Agreement.

 

 

 

“Foreign Exchange Event”

 

means the unavailability of foreign exchange, or any prohibition or restriction
imposed as a result of a moratorium or debt rescheduling by the central bank or
any other governmental agency or authority within any relevant jurisdiction
where the payment of any Amount Outstanding shall be made or where any
Distribution Moneys are recovered.

 

 

 

“Liability”

 

means, in relation to any Finance Document, any present or future liability
(actual or contingent) which is or may be payable or owing under or in
connection with that Finance Document, whether or not matured or liquidated,
including (without limitation) in respect of principal, interest, default
interest, commission, charges, fees, expenses, indemnities and other amounts
provided for therein.

 

 

 

“Party”

 

means any Obligor, the 2010 Notes Trustee, the 2010 Security Trustee, the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent or the 2014 Trustee as the
context requires.

 

 

 

“Secured Parties”

 

means the 2010 Security Trustee, the 2011 Trustee, the 2014 Term Loan Agent, the
2014 RCF Agent and the 2014 Trustee.

 

 

 

“Security”

 

means 2010 Security, the 2011 Notes Security, the 2014 Term Loan Security, the
2014 RCF Security and the 2014 Notes Security.

 

 

 

“Security Documents”

 

means the 2010 Security Documents, the 2011 Notes Security Documents, the 2014
Term Loan Security Documents, the 2014 RCF Security Documents and the 2014 Notes
Security Documents.

 

 

 

“USD” or “$”

 

means the lawful currency of the United States of America.

 

6

--------------------------------------------------------------------------------


 

Section 1.02.                         Interpretation

 

(a)                                 In this Agreement, unless the context
otherwise requires, words denoting the singular include the plural and vice
versa, words denoting persons include corporations, partnerships and other legal
persons and references to a person include its successors and permitted assigns.

 

(b)                                 In this Agreement, a reference to a
specified Article or Section shall be construed as a reference to that specified
Article or Section of this Agreement.

 

(c)                                  In this Agreement, a reference to an
agreement shall be construed as a reference to such agreement as it may be
amended, varied, supplemented, novated or assigned from time to time.

 

(d)                                 In this Agreement, the headings and the
Table of Contents are inserted for convenience of reference only and shall not
affect the interpretation of this Agreement.

 

Section 1.03.                         Effect as a Deed

 

This Agreement is intended to take effect as a Deed.

 

ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT

 

Section 2.01.                         Consent and Acknowledgement

 

(a)                                 Each of the 2010 Security Trustee and the
2010 Notes Trustee hereby acknowledges the creation and existence of 2011 Notes
Security, the 2014 Term Loan Security, the 2014 RCF Security and the 2014 Notes
Security on a pari passu basis with the 2010 Security in right and priority of
payment, without any preference between themselves.

 

(b)                                 The 2011 Trustee hereby acknowledges the
creation and existence of the 2010 Security, the 2014 Term Loan Security, the
2014 RCF Security and the 2014 Notes Security on a pari passu basis with the
2011 Notes Security in right and priority of payment, without any preference
between themselves.

 

(c)                                  The 2014 Term Loan Agent hereby
acknowledges the creation and existence of the 2010 Security, the 2011 Notes
Security, the 2014 RCF Security and the 2014 Notes Security on a pari passu
basis with the 2014 Term Loan Security in right and priority of payment, without
any preference between themselves.

 

(d)                                 The 2014 RCF Agent hereby acknowledges the
creation and existence of the 2010 Security, the 2011 Notes Security, the 2014
Term Loan Security and the 2014 Notes Security on a pari passu basis with the
2014 RCF Security in right and priority of payment, without any preference
between themselves.

 

(e)                                  The 2014 Trustee hereby acknowledges the
creation and existence of the 2010 Security, the 2011 Notes Security, the 2014
Term Loan Security and the 2014 RCF Security on a

 

7

--------------------------------------------------------------------------------


 

pari passu basis with the 2014 Notes Security in right and priority of payment,
without any preference between themselves.

 

(f)                                   The Obligors hereby agree to the terms of
this Agreement and undertake with the Secured Parties to observe the provisions
hereof and not to do or omit to do anything which may prejudice or adversely
affect the enforcement of such provisions.

 

ARTICLE 3 - SHARING AND ENFORCEMENT

 

Section 3.01.                         Application of Distribution Moneys

 

(a)                                 Unless and until the whole of the Amount
Outstanding has been paid in full, all Distribution Moneys shall, as among the
2010 Security Trustee, the 2011 Trustee, the 2014 Term Loan Agent, the 2014 RCF
Agent and the 2014 Trustee, be applied and divided as follows:

 

(1)                                 first, pro rata in paying all proper costs,
charges and expenses incurred by the Secured Parties in the enforcement of the
Security or any part thereof or otherwise in collecting Distribution Moneys,
which will be pro rata to the Amount Outstanding under the 2010 Notes Debt, the
2011 Notes Debt, the 2014 Term Loan Debt, the 2014 RCF Debt and the 2014 Notes
Debt respectively;

 

(2)                                 next, pro rata in paying to each of the
Secured Parties the part of the Amount Outstanding which is due and payable to
it in respect of the 2010 Notes Debt, the 2011 Notes Debt, the 2014 Term Loan
Debt, the 2014 RCF Debt and the 2014 Notes Debt, respectively, and, if
applicable, in accordance with Section 3.01(b); and

 

(3)                                 last, in paying the surplus (if any) to the
person or persons entitled thereto.

 

(b)                                 If the Distribution Moneys are or may be
insufficient to pay in full all amounts due under Section 3.01(a)(1) or
3.01(a)(2), as the case may be, then the Distribution Moneys shall be
apportioned for payment under Section 3.01(a)(1) or 3.01(a)(2), as the case may
be, ratably and without preference or priority between the Secured Parties in
the proportions that the part of the Amount Outstanding which is due in respect
of, respectively, the 2010 Notes Debt, the 2011 Notes Debt, the 2014 Term Loan
Debt, the 2014 RCF Debt and the 2014 Notes Debt at the date of such payment
bears to the whole of the Amount Outstanding at such date.  Pending such
payment, such Distribution Moneys shall be held in a segregated interest-bearing
deposit account, and interest thereon shall form part of the Distribution Moneys
for payment under Section 3.01(a)(1) or 3.01(a)(2).

 

(c)                                  Notwithstanding any other provision of this
Agreement, during the existence of a Foreign Exchange Event, none of the Secured
Parties shall be required to share with the others any Distribution Moneys in a
currency other than the local currency of the jurisdiction of such recovery (in
this Section 3.01(c) referred to as the “Local Currency”) or proceeds

 

8

--------------------------------------------------------------------------------


 

of any Distribution Moneys which it recovers pro rata in accordance with
Section 3.01(a) and 3.01(b) in any currency other than the Local Currency.

 

Section 3.02.                         Notional Conversion of Amounts

 

For the purposes of determining the respective entitlements of the Secured
Parties between themselves at any time or from time to time to any Distribution
Moneys, the Secured Parties shall use Euro as the currency of reference.  Any
amounts expressed in currencies other than Euro shall be notionally converted
into Euro at the effective rate of exchange for buying Euro on the date of such
payment as notified by the European Central Bank.  If, in the case of any
particular currency, there is no such effective rate of exchange on such date,
any amount expressed in that currency shall be notionally converted into Euro at
such rate of exchange as may be reasonably determined by the 2010 Notes Trustee
(in respect of the 2010 Notes Debt), the 2011 Trustee (in respect of the 2011
Notes Debt), the 2014 Term Loan Agent (in respect of the 2014 Term Loan Debt),
the 2014 RCF Agent (in respect of the 2014 RCF Debt) and the 2014 Trustee (in
respect of the 2014 Notes Debt) on the basis of the most recent information
provided by the International Monetary Fund.

 

Section 3.03.                         Trust

 

In the event that any of the Secured Parties receives any Distribution Moneys in
excess of their respective entitlement under this Article, such Secured Party
shall promptly notify the remaining Secured Parties and hold any such excess
moneys in trust for the remaining Secured Parties, to whom it shall account
therefor as soon as the respective entitlement of each of the Secured Parties
has been established pursuant to the provisions of this Agreement.

 

Section 3.04.                         Enforcement of Security

 

(a)                                 The 2010 Security Trustee (acting on
instructions of the 2010 Notes Trustee) shall be obliged to notify the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent and the 2014 Trustee
promptly:

 

(i)                                     in the event that the 2010 Security
Trustee becomes aware that the 2010 Security has become enforceable;

 

(ii)                                  in the event that amounts outstanding in
respect of the 2010 Notes Debt have become immediately due and payable under
Section 6.2 of the 2010 Indenture; and

 

(iii)                               upon the 2010 Notes Trustee first making
demand with respect to all or any part of the 2010 Notes Debt.

 

(b)                                 The 2011 Trustee shall be obliged to notify
the 2010 Security Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent and the
2014 Trustee promptly:

 

(i)                                     in the event that the 2011 Trustee
becomes aware that the 2011 Notes Security has become enforceable;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  in the event that amounts outstanding in
respect of the 2011 Notes Debt have become immediately due and payable under
Section 6.02 of the 2011 Indenture; and

 

(iii)                               upon first making demand with respect to all
or any part of the 2011 Notes Debt.

 

(c)                                  The 2014 Term Loan Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014 Term
Loan) shall be obliged to notify the 2010 Security Trustee, the 2011 Trustee,
the 2014 RCF Agent and the 2014 Trustee promptly:

 

(i)                                     in the event that the 2014 Term Loan
Agent becomes aware that the 2014 Term Loan Security has become enforceable;

 

(ii)                                  in the event that amounts outstanding in
respect of the 2014 Term Loan Debt have become immediately due and payable under
Section 6.01 of the 2014 Term Loan; and

 

(iii)                               upon first making demand with respect to all
or any part of the 2014 Term Loan Debt.

 

(d)                                 The 2014 RCF Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014 RCF)
shall be obliged to notify the 2010 Security Trustee, the 2011 Trustee, the 2014
Term Loan Agent and the 2014 Trustee promptly:

 

(i)                                     in the event that the 2014 RCF Agent
becomes aware that the 2014 RCF Security has become enforceable;

 

(ii)                                  in the event that amounts outstanding in
respect of the 2014 RCF Debt have become immediately due and payable under
Section 6.01 of the 2014 RCF; and

 

(iii)                               upon first making demand with respect to all
or any part of the 2014 RCF Debt.

 

(e)                                  The 2014 Trustee shall be obliged to notify
the 2010 Security Trustee, the 2011 Trustee, the 2014 Term Loan Agent and the
2014 RCF Agent promptly:

 

(i)                                     in the event that the 2014 Trustee
becomes aware that the 2014 Notes Security has become enforceable;

 

(ii)                                  in the event that amounts outstanding in
respect of the 2014 Notes Debt have become immediately due and payable under
Section 6.2 of the 2014 Indenture; and

 

(iii)                               upon first making demand with respect to all
or any part of the 2014 Notes Debt.

 

(f)                                   If any of the Security becomes
enforceable, the 2010 Security Trustee (acting on instructions of the 2010 Notes
Trustee), the 2011 Trustee (acting on its own behalf), the 2014 Term Loan Agent
(acting on the instructions of the administrative agent or majority lenders
under the 2014 Term Loan), the 2014 RCF Agent (acting on the instructions of

 

10

--------------------------------------------------------------------------------


 

the administrative agent or majority lenders under the 2014 RCF) and the 2014
Trustee (acting on its own behalf) may (but shall not be obliged to) consult
with the other Secured Parties and endeavour to agree a course of action under
the Finance Documents.  Notwithstanding the foregoing, at any time that any of
the Security has become enforceable, the 2010 Security Trustee (acting on
instructions of the 2010 Notes Trustee), the 2011 Trustee (acting on its own
behalf), the 2014 Term Loan Agent (acting on the instructions of the
administrative agent or majority lenders under the 2014 Term Loan), the 2014 RCF
Agent (acting on the instructions of the administrative agent or majority
lenders under the 2014 RCF) and the 2014 Trustee (acting on its own behalf) may,
by notice to the other Secured Parties (an “Enforcement Notice”), request a
joint enforcement of the Security in accordance with paragraph (h).

 

(g)                                  If an Enforcement Notice is served by the
2010 Security Trustee (acting on instructions of the 2010 Notes Trustee), the
2011 Trustee (acting on its own behalf), the 2014 Term Loan Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014 Term
Loan), the 2014 RCF Agent (acting on the instructions of the administrative
agent or majority lenders under the 2014 RCF) and/or the 2014 Trustee (acting on
its own behalf) then the Secured Parties shall (to the extent not already so due
and payable) declare all amounts of the 2010 Notes Debt, the 2011 Notes Debt,
the 2014 Term Loan Debt, the 2014 RCF Debt and the 2014 Notes Debt,
respectively, to be immediately due and payable under Section 6.2 of the 2010
Indenture, Section 6.02 of the 2011 Indenture, Section 6.01 of the 2014 Term
Loan, Section 6.01 of the 2014 RCF or Section 6.2 of the 2014 Indenture and
shall co-operate with each other to enforce the Security on a pari passu basis
and in accordance with the following provisions:

 

(i)                                     2010 Security, the 2011 Notes Security,
the 2014 Term Loan Security, the 2014 RCF Security and the 2014 Notes Security
shall be enforced jointly, including by means of an enforcement by the party
holding the security right that is most senior in priority and, so far as
practicable, by the same method;

 

(ii)                                  such enforcement will be effected with the
aim of maximising recoveries with the objective of achieving an expeditious
realisation of assets subject to the Security; and

 

(iii)                               in the case of the exercise of a power of
sale in accordance with the Security Documents, each of the Secured Parties
shall execute such release or other necessary document (if any) so as to permit
a good title free from any Security to be passed to the purchasers.

 

(h)                                 For the avoidance of doubt, neither the 2010
Security Trustee (acting on instructions of the 2010 Notes Trustee), the 2011
Trustee (acting on its own behalf), the 2014 Term Loan Agent (acting on the
instructions of the administrative agent or majority lenders under the 2014 Term
Loan), the 2014 RCF Agent (acting on the instructions of the administrative
agent or majority lenders under the 2014 RCF) nor the 2014 Trustee (acting on
its own behalf) shall be prevented from separately commencing enforcement action
under the 2010 Security, the 2011 Notes Security, the 2014 Term Loan Security,
the 2014 RCF Security or the 2014 Notes Security (as applicable), at any time
prior to an Enforcement Notice having been served by the other Secured Parties,
provided that, such

 

11

--------------------------------------------------------------------------------


 

Secured Party seeking to enforce its Security has delivered an Enforcement
Notice on the other Secured Parties prior to commencing such action.

 

(i)                                     Each of the Secured Parties shall keep
the other Secured Parties informed of any proceedings to enforce the Security or
any part thereof, any other proceedings against the Company and any other
material matters which may affect the operation of this Agreement.

 

(j)                                    In each case in the absence of manifest
error: (i) the global notes representing the 2010 Notes and the relevant entries
thereon shall be conclusive evidence of the principal amount of the 2010 Notes
Debt from time to time; (ii) the global notes representing the 2011 Notes and
the relevant entries thereon shall be conclusive evidence of the principal
amount of the 2011 Notes Debt from time to time, (iii) the entries made in the
account maintained by the 2014 Term Loan Agent shall be conclusive evidence of
the principal amount outstanding of the 2014 Term Loan Debt from time to time,
(iv) the entries made in the account maintained by the 2014 RCF Agent shall be
conclusive evidence of the principal amount outstanding of the 2014 RCF Debt
from time to time and (v) the global notes representing the 2014 Notes and the
relevant entries thereon shall be conclusive evidence of the principal amount of
the 2014 Notes Debt from time to time.

 

ARTICLE 4 - MISCELLANEOUS

 

Section 4.01.                         Term of Agreement

 

This Agreement shall continue in force until the latest of the occurrence of any
of the 2010 Notes Discharge Date, the 2011 Notes Discharge Date, the 2014 Term
Loan Discharge Date, the 2014 RCF Discharge Date and the 2014 Notes Discharge
Date.

 

Section 4.02.                         Entire Agreement; Amendment and Waiver

 

This Agreement and the documents referred to herein constitute the entire
obligation of the Parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understandings with respect to this
transaction.  Any amendment to this Agreement (including, without limitation,
this Section 4.02) shall be in writing, signed by all Parties.  Nothing in this
Agreement alters the release of the Collateral under the 2009 Indenture pursuant
to Section 11.1 of the 2009 Indenture upon the defeasance or discharge of the
2009 Notes in accordance with Sections 8.2, 8.3 or 8.5 of the 2009 Indenture.

 

Section 4.03.                         Notices

 

Any notice or other communication to be given or made under this Agreement to
any Party shall be in writing.  Except as otherwise provided in this Agreement,
such notice or other communication shall be deemed to have been duly given or
made when it is delivered by hand, courier or facsimile transmission to the
Party to which it is required or permitted to be given or made at such Party’s
address specified below its signature to this Agreement or at such other address
as such Party designates by notice to the Party giving or making such notice or
other communication.

 

12

--------------------------------------------------------------------------------


 

Section 4.04.                         Governing Law and Arbitration

 

(a)                                 This Agreement and any non-contractual
obligations arising out of or in connection with it shall be governed by and
construed in accordance with the laws of England.

 

(b)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
hereof, shall be settled by arbitration in accordance with the UNCITRAL
Arbitration Rules as at present in force.  There shall be one arbitrator and the
appointing authority shall be the London Court of International Arbitration. 
The seat and place of arbitration shall be London, England and the English
language shall be used throughout the arbitral proceedings.  The Parties hereby
waive any rights under the Arbitration Act 1996 or otherwise to appeal any
arbitration award to, or to seek determination of a preliminary point of law by,
the courts of England.

 

Section 4.05.                         Successors and Assigns; Third Party Rights

 

(a)                                 This Agreement shall bind and inure to the
benefit of the respective successors and assigns of the parties hereto;
provided, however, that none of the 2010 Notes Trustee, the 2010 Security
Trustee, the 2011 Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent or the
2014 Trustee shall assign or transfer any interest it has under this Agreement
or the Security unless the assignee or transferee undertakes to be bound by the
provisions of this Agreement.

 

(b)                                 For the avoidance of doubt, the Obligors
shall not have any rights under this Agreement, the provisions of which are only
for the benefit of the 2010 Notes Trustee, the 2010 Security Trustee, the 2011
Trustee, the 2014 Term Loan Agent, the 2014 RCF Agent or the 2014 Trustee (as
applicable).

 

(c)                                  Except as provided in this Section 4.05,
none of the terms of this Agreement are intended to be enforceable by any third
party. A person who is not a party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Agreement.

 

Section 4.06.                         Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

[Intentionally left blank]

 

13

--------------------------------------------------------------------------------